Case 7:18-mj-02366 Document 1 Filed in TXSD on 11/17/18 Page 1 of 3
AO 91 (Rev. Hfl i) Criminal Complaint

Un?bed Stata_s 536de Courl

UNITED STATES DISTRICT COURT 8°“"‘9““§=’ L;’§s‘ °*"’M

 

 

 

f”f‘h@ nw w win
Southem Dism`ct of Texas
B&v§@ \§. B
United States of Ameri»:a ) radiay’ cwa
V. )
BRYAM ELIAs MOLzNA»cQREA ) Case NO' M ' / g ` Z-gé é" /(/[
Citizen of HDNDU RAS, YOB: 1998 §
)
}
Defendanf{s}
CRIl\/IINAL CGMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowiedge and be}ief.
On or about the date(s) of November 17, 2018 in the county of HYda\QC in the
Sou!hem Dist:cict of Texas , the defendant(s) violated:
Code Section O}j‘ense Descrip:ian
Titie ‘EB, U.S.C. 111(3)(1) & forcib¥y assaults resists, opposes, impedes, intimidates or interferes with
Titie 8, U.S.C. 1325 (a)(1} any person designated in section 1114 of ihis title whiie engaged in or on

account of the performance of officiaf duties; and being then and there and
a¥ien, did, knowingly and uniawfu!¥y enter the United States at a piece other
than as designated by immigration officers

This criminal pomplaint is based en these facts:

See Attachmem A

k
§ Continued on the attached sheet E~.\

   

 

Compla£nant’s signature

Joshua E. Hatton, Special Agen‘t, FB§
Printed name and title

 

Swom to before me and signed in my presence

nw 11;17/2<)13 5 i?§/ v`____ /V/Oz §0/)_4_,,\/7

fudge s signature M
City and mm McAilen, Texas Peter E. Ormsby, United States Mag te Judge
Printed name and title

 

Case 7:18-mj-02366 Document 1 Filed in TXSD on 11/17/18 Page 2 of 3

Attachment “A”
Affidavit
I, Joshua E. Hatton, being first duly sworn, state as follows

1. l, Joshua E. Hatton, am a Special Agent (SA) with the Federal Bureau of investigation
(FB|), and have been so employed since duly 2011. l am currently assigned to the Joint Terrorlsrn
Task i-`orce in McAllen, Texas. This affidavit is based on information provided by the United
States Border Patrol, Weslaco, Texas.

2. As a Federal Agent, t am authorized to investigate violations of federal laws of the
United States.

3. The following facts and information are known by the Affiant and were provided by
United States Border Patrol Agent Agents (USBPA) M.T., Weslaco, Texas, and BPA D.M.,
Weslaco, Texas. Both BPAS M.T. and D.M. provided information serving as probable cause in

support of a complaint for violating Title 18, U.SC., Section 111 (a)(1), assaulting a Federal
Officer.

4. On Novernber 17, 2018, at approximately 4:00 am, in accordance with their ochial
duties as Border Patrol Agents, BPAs Galvan, M.T., l-tG. and D.M. responded to alien traffic that
was observed by a United States Border Patrol mobile scope truck

5. When BPAs M.T. and Galvan arrived on location, they encountered three
undocumented aliens in English and Spanish, BPA M.T. identified themselves as United States
Border Patrol Agents and gave verbal commands to stop.

6. The subjects immediately ran in different directions One subject later identified as
Bryam Elias MOl_lNA-COREA, date of birth l`-'ebruary 8, 1998, ran east and BPA M.T. pursued on
foot. After about 10-15 seconds of pursuit MOLiNA-COEA ran into very thick brush with very
low visibility

7. BPA M.T. saw MOLlNA-COREA’$ feet in the brush and dove for them in order to gain
control of the subject This knocked MOLlNArCOREA on his back and BPA M.T. fell to his knees
MOLlNA-COREA kicked BPA M.T. multiple times hitting him in the shoulder and in the chest

8. immediately after being kicked, BPA M.T. pulled himself against MOLlNA-COREA in
an attempt to avoid MOLlNA-COREA’$ continued strikes MGLINArCOREA struck BPA M.T. in
the back of the hwd and in the ear with a closed list.

Case 7:18-mj-O2366 Document 1 Filed in TXSD on 11/17/18 Page 3 of 3

9. While MOLlNA-COREA continued to be aggressive BPA M.T. struck MOLll~iA-COREA
with 8-10 closed-fist strikes in the upper body, When MOLiNA-COREAceased having an
aggressive fighting posture, BPA M.T. laid on him until BPA H.G. arrived to assist with the arrest

10. BPA D.M. was nearby and heard BPA M.T. yelling, “He’s fighting, he’s tighting,” and
BPA D.M. witnessed MOLllM-CGREA kick BPA M.T. and witnessed them exchange closed-list

strikes At that time, BPA D.tvl fell to the ground and BPA H.G. ran past him to assist with the
arrest

11. BPA M.T. sustained some redness and swelling to the ear as a result of a strike by
MOi_lNA~COREA Both BPA M.T. and MOLiNA-COREA sustained scratches from the thick brush.

12 Subsequent to the apprehension of MOLIl~lArCOREA it was determined that
MOLlNA-COREA is a citizen HONDURAS, and was illegaliy present in the United States.

13. Based on the aforementioned factual informationl your Affiant respectively submits
that MOLlNA-COREA committed violations of Title 18, United States Code, Section 111 (a)(1),

Assauiting a Federal foicer.
n

Joshuseen§o

Special Agent
Federal Bureau of investigation

va
Sworn to and subscribed before me this f 2 day of November, 2018.

/ee  

'Peter E. Ormsby
Unlied SfafeS Magl$tl'ate J.l l ij

 
  
 

